1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     COUNTRY STEVENS,                                 Case No. 3:17-cv-00093-MMD-WGC
7                                        Plaintiff,                  ORDER
             v.
8
      BRIAN WARD, et al.,
9
                                    Defendants.
10

11

12          Plaintiff Country Stevens, who is in the custody of the Nevada Department of

13   Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before the Court is the

14   Report and Recommendation (“R&R” or “Recommendation”) of United States Magistrate

15   Judge William G. Cobb (ECF No. 45), recommending that the Court deny Defendant Dr.

16   David A. Mar’s motion for summary judgment (“Motion”) (ECF No. 40). Defendant had

17   until July 9, 2019, to file an objection. To date, no objection to the R&R has been filed.

18   For this reason, and as explained below, the Court adopts the R&R and denies

19   Defendant’s Motion.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the Court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” Id. Where a party fails to object, however,

25   the court is not required to conduct “any review at all . . . of any issue that is not the

26   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

27   Circuit has recognized that a district court is not required to review a magistrate judge’s

28   report and recommendation where no objections have been filed. See United States v.
1    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

2    employed by the district court when reviewing a report and recommendation to which no

3    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

4    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

5    district courts are not required to review “any issue that is not the subject of an objection.”).

6    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

7    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

8    1226 (accepting, without review, a magistrate judge’s recommendation to which no

9    objection was filed).

10          Although Defendant has failed to object to Judge Cobb’s recommendation to deny

11   summary judgment, the Court will conduct a de novo review to determine whether to

12   adopt the R&R. The gist of Plaintiff’s complaint is that Dr. Mar sexually assaulted him

13   during a purported medical examination. Judge Cobb found that Dr. Mar was not entitled

14   to summary judgment because Plaintiff presented sufficient evidence “to create a genuine

15   dispute of material fact that the exam by Dr. Mar went beyond serving any legitimate

16   purpose.” (ECF No. 45 at 7.) Having reviewed the R&R, Defendant’s Motion, and the

17   related briefing (ECF Nos. 40, 42, 43, 45), the Court agrees with Judge Cobb.

18          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

19   45) is adopted in full.

20          It is further ordered that Defendant’s motion for summary judgment (ECF No. 40)

21   is denied.

22          DATED THIS 12th day of July 2019.

23

24                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
25
26

27

28
